IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0160-11


OCTAVE DWAYNE DIES, Appellant
 
v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS

JEFFERSON COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of theft and was sentenced to confinement for two years
in a state jail facility.     The Court of Appeals affirmed the conviction. Dies v. State,
(Tex. App. -- Beaumont, No. 09-10-00158-CR, delivered December 22, 2010). 
Appellant's petition for discretionary review was dismissed as untimely filed on March 2,
2011.  Appellant has filed a motion for rehearing requesting reinstatement of his petition
so that it will be considered by this Court.  Appellant's motion for rehearing is granted. 
His original petition filed on February 2, 2011, is reinstated as of April 13, 2011, and will
be considered in accord with Tex.R.App.P. 68. 

Delivered April 13, 2011
Do not publish